PER CURIAM.
This bankrupt case involves no principle or precedent but simple questions of *52fact. Those facts are stated at length in the exhaustive report by the referee and the comprehensive review thereof by the court below in its opinion. Reference to such report and opinion obviates a third restatement by "this court.
It suffices to say that after a detailed study of the proofs and of all questions involved, we find ourselves in accord with the judge below that “the referee had ample facts on which to reach his conclusions and on which to base his findings that the transfers by the bankrupt were made to secure a pre-existing indebtedness and not for any present or new consideration, and that the bank had reasonable cause to believe that preferences would be affected by such transfers.”
So regarding, its decree is affirmed.